NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 20 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-10194

                Plaintiff-Appellee,             D.C. No.
                                                2:11-cr-00468-TLN-3
 v.

ERIK HERMANN GREEN,                             ORDER*

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Troy L. Nunley, District Judge, Presiding

                      Argued and Submitted March 16, 2021
                           San Francisco, California

Before: BERZON, MURGUIA, and CHRISTEN, Circuit Judges.

      Erik Green is no longer incarcerated at FCI Lompoc. As Green’s counsel

conceded at oral argument, Green’s release from Lompoc renders this appeal moot.

The appeal is therefore dismissed.

      This order shall act as the mandate of this court.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.